            Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 1 of 14




                        IN THE UNTED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
ALEXIANA SNYDER                        :
12542 Knights Terrace                  :
Philadelphia, PA 19154                 :    CIVIL ACTION
                                       :
               Plaintiff,              :    No.:___________________________
                                       :
       v.                              :
                                       :
MCMENAMIN FAMILY SHOPRITE,             :
INC. d/b/a SHOPRITE                    :    JURY TRIAL DEMANDED
9910 Frankford Avenue                  :
Philadelphia, PA 19114                 :
       and                             :
WAKEFERN FOOD CORPORATION              :
505 Division Street                    :
Elizabeth, NJ 07201                    :
                                       :
               Defendants.             :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Alexiana Snyder (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:

                                      INTRODUCTION

       1.       Plaintiff has initiated this action to redress violations by McMenamin Family

ShopRite, Inc. d/b/a ShopRite and Wakefern Food Corporation (hereinafter collectively referred

to as “Defendants”) of Title VII of the Civil Rights Act of 1964 (“Title VII” – 42 U.S.C. §§ 200d

et seq.), Section 1981 of the Civil Rights Act of 1866 (“Section 1981” – 42 U.S.C. § 1981), the

Pennsylvania Human Relations Act (“PHRA”), and the Philadelphia Fair Practices Ordinance
              Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 2 of 14




(“PFPO”).1 As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as

set forth herein.

                                       JURISDICTION AND VENUE

         2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

         3.       This Court may properly assert personal jurisdiction over Defendants because their

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendants to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

         4.       Pursuant to 28 U.S.C. § 1392(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

         5.       Plaintiff is proceeding herein (in part) under Title VII after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the EEOC.




1
  Plaintiff’s claims under the PHRA and PFPO are referenced herein for notice purposes. She is required to wait 1
full year before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in
advance of same because of the date of issuance of her federal right-to-sue-letter under Title VII. Plaintiff’s PHRA
and PFPO claims however will mirror identically her federal claims under Title VII.



                                                           2
             Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 3 of 14




                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual, with an address as set forth in the caption.

        8.       McMenamin Family ShopRite, Inc. d/b/a ShopRite is a grocery store franchise

located at the address set forth in the above-caption. Plaintiff was hired through and worked at

this address.

        9.       Wakefern Food Corporation, upon information and belief, is the merchandising and

distribution arm for ShopRite, as well as the largest retailer-owned cooperative in the United States

comprised of 50 members (including McMenamin Family ShopRite, Inc.) who individually own

and operate supermarkets under the ShopRite banner in New Jersey, New York, Connecticut,

Pennsylvania, Delaware and Maryland. Wakefern Food Corporation is headquartered at the

address as set forth in the above-caption.

        10.      Because of their interrelation of operations, common ownership or management,

centralized control of labor relations, common ownership or financial controls, and other factors

Defendants are sufficiently interrelated and integrated in their activities, labor relations,

ownership, and management that they may be treated as a single and/or joint employer for purposes

of the instant action.

        11.      At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.




                                                    3
          Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 4 of 14




                                     FACTUAL BACKGROUND

        12.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        13.      Plaintiff is an 18-year-old Latina (Puerto Rican) female.

        14.      Plaintiff was hired on or about February 15, 2020, by Defendants as a part-time

seafood clerk for Defendants’ 9910 Frankford Avenue, Philadelphia, PA ShopRite supermarket.

        15.      Plaintiff was primarily supervised by Store Manager, Mike Tastillo (Caucasian)

and HR Manager, Maria O’Malley (Caucasian).

        16.      During her tenure with Defendants, Plaintiff was a hard-working employee who

performed her job well.

        17.      On or about February 29, 2020, Plaintiff was informed by Tastillo and O’Malley

that because the seafood department was crowded, she would be placed in the “shop-at-home”

department, bagging and sorting groceries for pick-up.

        18.      On or about March 1, 2020, Plaintiff reported to the “shop-at-home”

department, which consisted of all Caucasian employees, who immediately subjected Plaintiff

to hostility and animosity because of her race and/or national origin. For example, but not

intended to be an exhaustive list:

              a. Unlike Plaintiff’s non-Latina/non-Puerto Rican co-workers, the Caucasian

                 employees in “shop-at-home” treated Plaintiff in a condescending and

                 derogatory manner and talked down to her;

              b. One Caucasian co-worker immediately stated to Plaintiff, “why are you here to

                 train, I don’t fucking have time for this;”

              c. All but one of the other Caucasian employees in “shop-at-home” refused to talk



                                                   4
         Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 5 of 14




                to Plaintiff or train her, and Plaintiff ended up working by herself; and

             d. At one point, the Caucasian employees were all laughing and looking at

                Plaintiff while texting on their phones, and when Plaintiff requested to use the

                phone of Caucasian employee, Jocelyn (last name unknown, hereinafter

                “Jocelyn”) to take a screen shot of her work schedule, she saw that Jocelyn and

                Caucasian Manager, Destiny (last name unknown, hereinafter “Destiny”) had

                texted racially discriminatory comments about Plaintiff.

       19.      With regard to the aforesaid racially discriminatory texted comments, Jocelyn

had texted Destiny that Plaintiff’s name was Alexiana, to which Destiny replied “WTF, not

white;” Jocelyn responded with “Spanish lol, And she’s not that friendly;” Destiny then replied

“Oh great another Desirae (the only other Latina employee in Plaintiff’s department).”

       20.      As a result of the aforesaid instances of race and/or national origin discrimination

and disparate treatment Plaintiff had been subjected to by her Caucasian co-workers (see

Paragraphs 18 and 19, supra), Plaintiff immediately reported the offensive behavior to Managers,

Mike Semi (Caucasian, hereinafter “Semi”) and Drew (Caucasian - last name unknown;

hereinafter “Drew”), who advised Plaintiff to report it to HR in the morning.

       21.      The following morning (March 2, 2020), Plaintiff reported the aforesaid instances

of race and/or national origin discrimination to Tastillo and O’Malley, who merely directed

Plaintiff to go back to the seafood department if she didn’t feel comfortable in “shop-at-home.”

They also advised Plaintiff they would investigate her complaints.

       22.      Despite the fact that just a few days later, Plaintiff was informed that Jocelyn had

been suspended for a few days and that the union would discuss the issue with Destiny, Plaintiff

began to be subjected to increased hostility, animosity, disparate and disparaging treatment from



                                                  5
         Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 6 of 14




several Caucasian and/or non-Latina/non-Puerto Rican employees in both the seafood and “shop-

at-home” departments because of her complaints of race and/or national origin discrimination to

Defendants’ management. By way of example, but not intended to be an exhaustive list:

             a. Plaintiff was informed by a Caucasian employee that everyone in “shop-at-home”

                  hates her;

             b. A Caucasian seafood employee, Tyler (last name unknown, hereinafter “Tyler”),

                  consistently yelled at Plaintiff and informed her that Destiny was not racist and that

                  Plaintiff had “gotten her in trouble”;

             c. Plaintiff was consistently ignored by her Caucasian and/or non-Latina/non-Puerto

                  Rican co-workers who would come to the seafood department to pick up orders and

                  immediately walk away if she was working there; and

             d.   Several of the Caucasian “shop-at-home” employees attempted to contact Plaintiff

                  outside of work on Facebook to, upon Plaintiff’s information and belief, intimidate

                  and harass her for reporting Jocelyn and Destiny’s offensive conduct.

       23.        Plaintiff continued to be subjected to hostility and animosity by her Caucasian

and/or non-Latina/non-Puerto Rican workers, until she could no longer tolerate the discriminatory

behavior – when, on or about March 12, 2020, Tyler screamed at and belittled Plaintiff in front of

a customer.

       24.        Following her aforesaid unacceptable interaction with Tyler (see Paragraph 23,

supra), Plaintiff immediately took a break and tried to find Tastillo, so that she could inform him

of Tyler’s hostile and discriminatory treatment toward her, which had her scared, tearful, and

distraught, but she was unable to locate anyone in management.




                                                    6
          Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 7 of 14




       25.     Because Plaintiff was being prevented from performing her job duties as a result of

Tyler’s and other Caucasian and/or non-Latina/non-Puerto Rican employees’ hostile and

discriminatory behavior toward her and could not find a member of management, she had no

choice but to take a break and leave the store.

       26.     Shortly after taking a break and leaving the store, Plaintiff was able to reach Tastillo

by phone and informed him that she was being prevented from performing her job duties because

of Tyler’s and other Caucasian and/or non-Latina/non-Puerto Rican employees’ discriminatory

and hostile behavior toward her.

       27.     Instead of informing Plaintiff that he would address Tyler’s aforesaid

discriminatory and retaliatory treatment toward her (see Paragraph 23, supra) or take remedial

action, Tastillo treated Plaintiff as it were her fault, hostilely asking her “do you even want to work

here anymore.”     When Plaintiff replied that she wanted to keep her job, but wanted the

discriminatory and harassing treatment to stop, Tastillo told her to come in the next morning,

March 13, 2020, for a meeting with O’Malley.

       28.     When Plaintiff arrived to meet with O’Malley on or about March 13, 2020,

O’Malley immediately and hostilely informed Plaintiff that she did not have time to meet with

Plaintiff and she should just work the front-end area.

       29.     In response to O’Malley’s directive to just “work the front-end area,” Plaintiff

reminded O’Malley that she had never been trained to work that area, but she was scheduled to

work at 1 p.m. in the seafood department and could return then so that O’Malley did not have to

train her for another area during busy morning hours. However, Tastillo immediately came up to

Plaintiff, stated “I don’t have time for this,” and told her to go home and call back on Monday,

March 16, 2020, when Defendants would figure out where to “put” her.



                                                  7
          Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 8 of 14




        30.    On or about called March 16, 2020, Plaintiff called O’Malley and left a message

but she never returned Plaintiff’s call. Plaintiff continued to call in and leave messages on several

occasions, but to date, no one from Defendants’ management has returned Plaintiff’s calls or

provided her with a work schedule. As a result, Plaintiff believes she has been terminated and/or

constructively terminated as of March 13, 2020.

        31.    Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated and/or constructively terminated because of her race and/or national

origin and in retaliation for her addressing concerns of race and/or national origin discrimination.

                                          COUNT I
             Violation of Title VII of the Civil Rights Act of 1964 (“Title VII”)
([1] Race/National Origin Discrimination; [2] Retaliation; and [3] Hostile Work Environment)

        32.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        33.    During Plaintiff’s employment with Defendants, she was subjected to

discrimination and a hostile work environment through disparate treatment and demeaning

and/derogatory comments treatment because of her race and/or national origin and her complaints

of race and/or national origin discrimination.

        34.    Instead of thoroughly investigating Plaintiff’s aforesaid complaints of race and/or

national origin discrimination, Defendants’ Caucasian and/or non-Latina/non-Puerto Rican

management left her legitimate concerns unresolved, and subjected her to increased hostility and

animosity (as discussed supra).

        35.    On or about March 13, 2020, in close proximity to her most recent complaints of

race and/or national origin discrimination and a hostile work environment to Defendants’

Caucasian and/or non-Latina/non-Puerto Rican, Plaintiff was abruptly terminated.



                                                  8
          Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 9 of 14




        36.    Plaintiff believes and therefore avers that he was subjected to a hostile work

environment and terminated and/or constructively terminated from her employment with

Defendants because of her race and/or national origin and complaints of race and/or national origin

discrimination.

        37.    These actions as aforesaid constitute unlawful discrimination, retaliation, and a

hostile work environment under Title VII.

                                         COUNT II
                            Violations of 42 U.S.C. Section 1981
([1] Race/National Origin Discrimination; [2] Retaliation; and [3] Hostile Work Environment)

        38.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        39.    During Plaintiff’s employment with Defendants, she was subjected to

discrimination and a hostile work environment through disparate treatment and demeaning

and/derogatory comments treatment because of her race and/or national origin and her complaints

of race and/or national origin discrimination.

        40.    Instead of thoroughly investigating Plaintiff’s aforesaid complaints of race and/or

national origin discrimination, Defendants’ Caucasian and/or non-Latina/non-Puerto Rican

management left her legitimate concerns unresolved, and subjected her to increased hostility and

animosity (as discussed supra).

        41.    On or about March 13, 2020, in close proximity to her most recent complaints of

race and/or national origin discrimination and a hostile work environment to Defendants’

Caucasian and/or non-Latina/non-Puerto Rican, Plaintiff was abruptly terminated.

        42.    Plaintiff believes and therefore avers that he was subjected to a hostile work

environment and terminated and/or constructively terminated from her employment with



                                                 9
         Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 10 of 14




Defendants because of her race and/or national origin and complaints of race and/or national origin

discrimination.

       43.     These actions as aforesaid constitute unlawful discrimination, retaliation, and a

hostile work environment under Section 1981.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded punitive damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.




                                                 10
        Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 11 of 14




                                           Respectfully submitted,

                                           KARPF, KARPF & CERUTTI, P.C.

                                    By:    _______________________________
                                           Ari R. Karpf, Esq.
                                           3331 Street Rd.
                                           Two Greenwood Square, Suite 128
                                           Bensalem, PA 19020
                                           (215) 639-0801
Dated: June 19, 2020




                                      11
                  Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 12 of 14




                       ^äÉñá~å~=påóÇÉê

jÅjÉå~ãáå=c~ãáäó=pÜçéêáíÉI=fåÅK=ÇLÄL~=pÜçéêáíÉI=Éí=~äK




                 SLNVLOMOM
                             Case 2:20-cv-02957-CFK
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   06/19/20 Page 13 of 14
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NORQO=håáÖÜíë=qÉêê~ÅÉI=mÜáä~ÇÉäéÜá~I=m^=NVNRQ
Address of Plaintiff: ______________________________________________________________________________________________

                       VVNM=cê~åâÑçêÇ=^îÉåìÉI=mÜáä~ÇÉäéÜá~I=m^=NVNNQX=RMR=aáîáëáçå=píêÉÉíI=bäáò~ÄÉíÜI=kg=MTOMN
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           SLNVLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           SLNVLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:20-cv-02957-CFK Document 1 Filed 06/19/20 Page 14 of 14
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    pkvaboI=^ibuf^k^                                                                                        j`jbk^jfk=c^jfiv=pelmofqbI=fk`K=
                                                                                                            aL_L^=pelmofqbI=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            qáíäÉ=sff=EQOrp`OMMMFX=pÉÅíáçå=NVUN=EQOrp`NVUNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=qáíäÉ=sffI=pÉÅíáçå=NVUNI=meo^=~åÇ=íÜÉ=mÜáä~ÇÉäéÜá~=c~áê=mê~ÅíáÅÉë=lêÇáå~åÅÉK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            SLNVLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
